Per curiam.
This disciplinary matter is before the Court on the Petition for Voluntary Discipline filed by Respondent S. Carlton Rouse (State Bar No. 003583) after the Investigative Panel of the State Bar found probable cause that he violated the Georgia Rules of Professional Conduct, see Bar Rule 4-102 (d), and directed the Office ofthe General Counsel to file a Notice of Discipline for a Review Panel reprimand. Prior to the filing of the Notice of Discipline, Rouse filed his petition and requests the imposition of no greater discipline than a Review Panel reprimand.
In his petition Rouse admits that he was retained to represent a client and took the case on a contingency basis with the agreement that out-of-pocket expenses would be billed separately. The client was unable to pay the fees Rouse incurred in filing pleadings, paying court reporters, etc. The client eventually asked Rouse to return his file and withdraw as counsel from the case. Rouse admits that he did not do so until two months later. He states that the client never reimbursed him for the fees and costs, and he subsequently sued the client in Magistrate Court, obtained a judgment, but never took steps to collect on the judgment. Rouse admits that he could have handled the matter with his client more effectively by returning his file immediately and filing a withdrawal.
The State Bar responds that Rouse did not admit to violating any specific Bar Rule, but that the facts and conduct he admits are in violation of Bar Rule 1.16 (d), the maximum punishment for which is a public reprimand. The State Bar notes in mitigation of discipline that Rouse has no prior disciplinary history and has displayed a cooperative attitude in these proceedings. It recommends that the Court accept his petition for voluntary discipline and order that he receive a Review Panel reprimand.
Having reviewed the petition and response, we agree that imposition of a Review Panel reprimand is the appropriate sanction in this matter, and we therefore accept the petition for voluntary discipline. Accordingly, the Court hereby orders that Rouse receive a Review Panel reprimand in accordance with Bar Rules 4-102 (b) (4) and 4-220 (b) for his violation of Bar Rule 1.16 (d).

Petition for voluntary discipline accepted. Review Panel reprimand.


All the Justices concur.

Paula J. Frederick, General Counsel State Bar, Rebecca A. Hall, Assistant General Counsel State Bar, for State Bar of Georgia.